Citation Nr: 1003115	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  08-22 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial (compensable) rating for status 
post liver laceration.  

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for depression.  

4.  Entitlement to service connection for an acute fractured 
rib.  

5.  Entitlement to service connection for restless leg 
syndrome.  


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from September 2003 to 
October 2007.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision of 
the Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).  `In August 2008, the case was 
transferred to the jurisdiction of the Nashville, Tennessee 
RO because of the Veteran's change of residence.  

In November 2009, the Veteran testified at a Travel Board 
hearing before the undersigned.  A transcript of that hearing 
is of record and associated with the claims folder.  

The Veteran is unrepresented in this matter.  

The issues of entitlement to an initial compensable rating 
for status post liver laceration, service connection for 
depression and service connection for restless leg syndrome 
being remanded are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.   Bilateral hearing loss for VA purposes is not shown. 

2.  The Veteran's acute fractured rib which occurred in 
service healed without residual disability. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.385 (2009).

2.  Residuals of a fractured rib was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims service connection for bilateral hearing 
loss and residuals of a fractured rib as a result of service.  

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).  Continuity of symptoms is required where a condition 
in service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2009).  Service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2009).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition to the laws and regulations cited above, service 
connection will be presumed for certain chronic diseases 
enumerated in 38 C.F.R. § 3.309, which includes sensorineural 
hearing loss, if manifest to a compensable degree within the 
year after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  

Next, 38 C.F.R. § 3.385 defines impaired hearing as a 
disability for VA purposes when the hearing thresholds for 
any of the frequencies of 500, 1000, 2000, 3000, and 4000 
Hertz are 40 decibels or more; the thresholds for at least 
three of these frequencies are 26 decibels; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  

Further, to establish service connection for hearing loss 
disability, the Veteran is not obliged to show that his 
hearing loss was present during active military service.  
However, if there is insufficient evidence to establish that 
a claimed chronic disability was present during service, the 
evidence must establish a nexus between his current 
disability and his in-service exposure to loud noise.  See 
Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

Service treatment records show that the Veteran was evaluated 
on several occasions for noise exposure.  All audiograms 
performed were within normal limits.  There was no evidence 
of hearing loss.  

After service, the Veteran underwent VA examination in 
November 2007.  He claimed that his bilateral hearing was 
somewhat decreased and that he first noticed this hearing 
difficulty in June 2005.  He was exposed to gunfire, big 
truck engines, generators, and explosions.  Tinnitus was 
noted in both ears.  He denied any recreational noises.  
Significantly, hearing loss did not exceed 40 decibels or 
more for any of the frequencies of 500, 1000, 2000, 3000, and 
4000, nor did it exceed 26 decibels for at least three of 
these frequencies, in either ear.  The examiner stated that 
the Veteran had hearing within normal limits, bilaterally.  
Therefore, the Veteran does not have a current disability in 
either ear for VA compensation purposes.  

In November 2009, the Veteran testified at a Travel Board 
hearing before the undersigned AVLJ.  He related that he 
turned everything up loud, but it was for ringing in his 
ears.  He testified that he had no trouble hearing.  

It is important to note that the Veteran has been service-
connected for tinnitus.  

	Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection. See 38 U.S.C.A. § 1110 
(West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 
	
The Board has also considered the Veteran's statements 
asserting a nexus between his hearing complaints and active 
duty service.  While he is competent to report symptoms, he 
is not competent to diagnose a hearing loss.  In light of the 
above discussion, the Board concludes that the preponderance 
of the evidence is against the claim for service connection 
for bilateral hearing loss and there is no doubt to be 
otherwise resolved.  As such, the appeal is denied.

As for residuals of a fractured rib, that claim must also 
fail.  The Veteran sustained a fractured rib in service after 
his involvement in an explosion, in June 2005.  In July 2005, 
service medical evidence noted that his rib was stable.  

After service, he underwent a VA examination in 
November 2007.  The examiner noted that the Veteran's right 
fractured rib had healed.  The diagnosis was status post 
fractured rib, healed.  

In November 2009, the Veteran's Travel Board testimony 
indicated that he had a little pressure with regard to his 
fractured rib.  He also stated that he had a lot of pain 
after the explosion, but that the rib had since healed on its 
own.  Other than a little pressure, the Veteran indicated 
that there was nothing else wrong with his rib.  He did not 
have any problems moving side to side or raising his arms.  

Service medical evidence does show that the Veteran sustained 
a fractured rib in service.  However, prior to service 
discharge, it also showed that the fractured rib was stable.  
Shortly after service, the VA examination showed that the 
fractured rib had healed.  Although the Veteran complained 
that he had a little pressure, he testified at the November 
2009 Travel Board hearing that his fractured rib healed on 
its own.  Therefore, the medical evidence of record shows 
that the fractured rib occurred in service was acute and 
transitory, and resolved without residual disability.  As a 
result, service connection for residuals of a fractured rib 
is not warranted.  

	The Board acknowledges that lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  
	
	In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  As noted 
above, he has indicated that he continued to experience some 
pressure over his fractured rib.  
	
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995). The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).
	 
	In this case, the Board finds that the Veteran's reported 
history of continued symptomatology since active service, 
while competent, is nonetheless not credible.  
	
	The Board finds that the Veteran's reported history of a 
continued fractured ribs since active service is inconsistent 
with the other evidence of record.  Indeed, while he stated 
that he had pressure as a result of his fractured rib, he 
also stated during his hearing testimony that it is not 
affected by movement or touching.  However, service medical 
evidence indicates that the fractured ribs were stable, and 
the 2007 VA examination indicated that the fractured rib was 
healed and that there were no residuals.  
	
	His silence about his fractured rib at VA examination in 
November 2007, when otherwise reporting his past medical 
history, constitutes negative evidence.  Rucker v. Brown, 10 
Vet. App. 67, 73 (1997) (statements made to physicians for 
purposes of diagnosis and treatment are exceptionally 
trustworthy because the declarant has a strong motive to tell 
the truth in order to receive proper care).
	
	The Board has weighed the Veteran's statements as to 
continuity of symptomatology and finds his current 
recollections and statements made in connection with a claim 
for benefits to be of lesser probative value.  See Pond v. 
West, 12 Vet. App. 341 (1999) (although Board must take into 
consideration the veteran's statements, it may consider 
whether self-interest may be a factor in making such 
statements).  Therefore, continuity has not here been 
established, either through the medical evidence or through 
his statements.  
	
Based on the foregoing, the evidence of record shows that the 
Veteran did have a fractured rib in service, but that it was 
acute and transitory and healed without residual disability.  
As such, service connection for residuals, fractured rib, is 
not warranted.  


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for residuals, fractured rib is denied.  


REMAND

The Veteran claims that he should have a higher initial 
rating for his service-connected status post liver laceration 
because the residuals are more severe than the current 
evaluation reflects.  He also claims that he warrants service 
connection for depression and restless leg syndrome based 
upon service incurrence.  

Initially, it is important to note that the Veteran claims 
that he has nausea related to the liver laceration.  He 
maintains that this is an ongoing symptom, but he has not 
been told that this is related to his liver condition.  He 
was last examined for his liver laceration in November 2007, 
and at that time, the examiner indicated that he did not have 
nausea or vomiting, which are complaints that the Veteran 
most recently has made.  A thorough and contemporaneous 
examination of the Veteran's liver laceration which is 
adequate for rating purposes should be performed.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  This is to ensure 
that evaluation of a disability is a fully informed one.  

As for the Veteran's claims for service connection for 
depression and restless leg syndrome, the Veteran also 
underwent VA examination in November 2007.  The examiner 
stated that the Veteran did not have depression related to 
his involvement in an explosion in service.  No psychiatric 
diagnosis was made, and the examiner stated that if 
psychiatric symptoms were to develop, the Veteran would need 
a mental health assessment.  That examination was made 
immediately after service and he has been treated on at least 
one occasion for depression and has been provided medication 
for such, according to the Veteran.  He has also testified 
that he has feelings of sadness and tries not to think about 
his friend who was killed during the explosion in Iraq when 
he was injured.  As for his restless leg syndrome claim, he 
was diagnosed with the condition in service and testified 
that he still has complaints of the condition.  However, the 
examiner stated that subjective complaints that he made were 
not consistent with a diagnosis of restless leg syndrome.  
The examiner was unable to make a diagnosis. He has however, 
continued to be treated by VA for the condition.  

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim. An examination or opinion is 
necessary if the evidence of record: (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; (B) 
establishes that the claimant suffered an event, injury or 
disease in service; and (C) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service- 
connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  38 C.F.R. § 3.159(c)(4).

It is not clear if the Veteran has depression or another 
acquired psychiatric disorder and restless leg syndrome 
related to service as neither condition was thoroughly 
addressed during the most recent VA examination.  Additional 
examination is required in this regard.  



Accordingly, the case is REMANDED for the following action:

1.  VA outpatient treatment records from 
2008 to the present related to an acquired 
psychiatric disorder and restless leg 
syndrome, if any, should be obtained and 
associated with the claims folder.  

2.  The RO/AMC should schedule the Veteran 
for a VA gastroenterology examination with 
an appropriate specialist to determine the 
nature and extent of his status post liver 
laceration disability.  The claims folder 
must be made available to and reviewed by 
the examiner in connection with the 
examination.  All tests deemed necessary 
should be conducted.  The examination 
report should include a detailed account 
of all symptomatology found to be present.  
The examiner should also note whether the 
Veteran's liver laceration is productive 
of intermittent fatigue, malaise, and 
anorexia; or incapacitating episodes (with 
symptoms of nausea, fatigue, malaise, 
vomiting, arthralgia, and right upper 
quadrant pain) at least one week but less 
than two weeks in the past 12 months.  
"Incapacitating episode" means a period 
acute signs and symptoms severe enough to 
require bed rest and treatment by a 
physician. 
   
2.  The Veteran should be afforded a VA 
psychiatric/neurological examination, with 
an etiology opinion, in connection with 
this claim.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  The 
examiner should indicate whether it is at 
least as likely as not (50 percent or more 
probability), that the Veteran has 
depression and/or restless leg syndrome 
due to active service.  The opinion is to 
be accompanied by a clear rationale 
consistent with the evidence of record.  

3. The RO/AMC will then readjudicate the 
issue of an initial compensable rating for 
status post liver laceration and service 
connection for depression and service 
connection for restless leg syndrome.  If 
the benefits sought on appeal are not 
granted to the Veteran's satisfaction, he 
and his representative, should be provided 
with an appropriate Supplemental Statement 
of the Case, and should be given an 
opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


